Case 4:18-cr-00718 Document 28 Filed on 01/13/20 in Txsp pddeaatal

AUusA-

fe] 32020

Amended. SENTENCE DATA SHEET

DEFENDANT:

CRIMINAL NO:

GUILTY PLEA:

CITIZENSHIP:

SUBTANCE OF

 

JOHN WESELY SARPY
H-18-CR-718

Count One of the Indictment
Wire Fraud

18 U.S.C. § 1343

U.S.C.

PLEA AGREEMENT: (a) Defendant is pleading to Count One of the Indictment.

COUNTS ONE
ELEMENTS:

(b) United States agrees not to oppose Defendant’s

anticipated request to the Court and the United States

Probation Office that he receive a two level downward

adjustment pursuant to section 3E1.1 and not to oppose

Defendant’s request for an additional one-level departure

based on the timeliness of the plea. Ai Peters ot

(c) United-states ts-agreeinetofilea SK 1.1 motion on ;
behalf of the defendant at sentencing,’ lady te suosta Mirah ons tau
(d) The defendant is waiving his right to appeal, expect E>

for ineffective assisted as detailed in the plea agreement. 9 12:2

‘ha jro

Wire Fraud —18 U.S.C. § 1343

First: That the defendant knowingly devised or intended to
devise a scheme to defraud, as charged in the indictment;

Second: That the scheme to defraud employed false
material representations, or false material pretenses, or false
material promises;

Third: That the defendant transmitted, or caused to be
transmitted, by way of wire communications, in interstate
commerce, any writing for the purpose of executing such
scheme; and
Case 4:18-cr-00718 Document 28 Filed on 01/13/20 in TXSD_ Page 2 of 4

PENALTY:

Fourth: That the defendant acted with a specific intent to
defraud.

Up to 20 years imprisonment;

A fine of not more than $250,000 or twice the gross gain or
twice the gross loss, whichever is greater;

Up to 3 years supervised release; and

$100 special assessment.
Case 4:18-cr-00718 Document 28 Filed on 01/13/20 in TXSD Page 3 of 4

FACTUAL BASIS
JOHN WESLEY SARPY (SARPY) resided in Houston, Texas during the
time of the scheme and was the registered agent and president of Sarpy Investment
Corporation with an address in Houston, Texas. Additionally, SARPY is listed as
the Registered Agent of Legacy International Production & Exploration Corporation
(Legacy) with a principal office address in Houston, Texas. The e-mail addresses
utilized by SARPY during the scheme were sarpy.john@sarpy-inv.com and

john.sarpy@legacyipe.com. SARPY’s scheme consisted of attempting to obtain

 

multi-million dollar loans from various lending institutions and submitting
fraudulent documents.

In August 2018, the United States Attorney’s Office and the FBI received
information that SARPY was attempting to obtain multi-million dollar loans from
various lending institutions and was submitting fraudulent documents in order to
obtain those loans. Some of the fraudulent documents submitted by Sarpy were
financial audit opinions for Sarpy Investment Corporation and Legacy which

purported to be from the auditing firms KPMG, BDO and PricewaterhouseCoopers
Case 4:18-cr-00718 Document 28 Filed on 01/13/20 in TXSD_ Page 4 of 4

(PwC). It was determined through contacts with these firms that the audit opinions
were fraudulent and that Sarpy was not a client of any of these companies.

An example of SARPY’S scheme to defraud is found in Count One of the
Indictment. William Kemp is Vice-President of Business Development for
Republic Business Credit and is based in Texas. Republic Business Credit is a
company that assists other companies in acquiring financing/loans for their business
needs. In assessing whether to give a loan to a company, they assess the company’s
financial statements and financial audit opinions. On March 21, 2018, Kemp
received an email from SARPY, which included a fictitious BDO financial audit
opinion, which falsely stated that BDO had audited Legacy’s financial
statements. The financial statements falsely showed that Legacy had substantial
assets when in fact Legacy had no assets. SARPY attempted to obtain a loan between
$6 and $10 million through Republic Business Credit by submitting this fictitious
BDO report via an interstate email wire communication. Republic Business Credit
is headquartered in New Orleans and has their servers are located in New Orleans.
BDO USA, LLP is a professional services and accounting/consulting firm with its

headquarters in Chicago, Illinois.

Dated: January 8, 2020 /s/Suzanne Elmilady
Suzanne Elmilady
Assistant U.S. Attorney
